 1

 2

 3

 4

 5

 6

 7

 8                            UNITED STATES DISTRICT COURT
 9                              EASTERN DISTRICT OF CALIFORNIA
10

11     GEORGE MCCLURE,                          1:14-cv-00932-DAD-GSA-PC
12                      Plaintiff,              ORDER DENYING PLAINTIFF’S REQUEST
                                                FOR TELEPHONIC SETTLEMENT
13                 v.                           CONFERENCE
                                                (ECF No. 86.)
14     C. K. CHEN, et al.,
15                      Defendants.
16

17          George McClure (“Plaintiff”) is a state prisoner proceeding pro se and in forma pauperis
18   with this civil rights action pursuant to 42 U.S.C. § 1983. Plaintiff filed the Complaint
19   commencing this action on June 4, 2014. (ECF No. 1.) This case is scheduled for a settlement
20   conference before the Honorable Stanley A. Boone on June 7, 2019 at 9:30 a.m. in Courtroom
21   #9 at the United States District Court in Fresno, California.
22          On April 10, 2019, Plaintiff filed a request for a telephonic settlement conference. (ECF
23   No. 86.) Plaintiff requests to be excused from appearing in person at the settlement conference
24   because he has multiple medical issues -- cancer, low vision, chronic fatigue, severe arthritis,
25   seizures -- and he is concerned that he will lose his lower bunk and his property if he is transported
26   from prison to Court.
27          Local Rule 270(f)(1) provides that unless otherwise specifically permitted by the Court
28   conducting the settlement conference, “counsel shall be designated or shall be accompanied in

                                                       1
 1   person by a representative designated by the body who shall have learned the body’s
 2   preconference disposition relative to settlement.” L.R. 270(f)(1) (emphasis added). The purpose
 3   behind requiring the attendance of a person with full settlement authority is that the parties’ view
 4   of the case may be altered during the face to face conference. Pitman v. Brinker Int’l., Inc., 216
 5   F.R.D. 481, 485-86 (D. Ariz. 2003), amended on recon. in part, Pitman v. Brinker Int’l., Inc.,
 6   2003 WL 23353478 (D. Ariz. 2003). It is this Court’s experience that having the parties present
 7   as the settlement conference allows the Court to fully set forth the strengths and weakness of the
 8   parties’ case, giving the party an opportunity to consider whether their settlement request is
 9   reasonable. Plaintiff argues that he should not be required to attend the settlement conference in
10   person because he suffers from medical conditions and would inconvenienced. However, should
11   this case proceed to trial Plaintiff will be required to appear in person. Accordingly, Plaintiff
12   shall also be required to appear in person to discuss the settlement of his case. Therefore,
13   Plaintiff’s request shall be denied.
14          Based on the foregoing, IT IS HEREBY ORDERED that:
15          1.      Plaintiff’s request for a telephonic settlement conference, filed on April 11, 2019,
16                  is DENIED;
17          2.      Plaintiff is required to appear in person at the settlement conference scheduled for
18                  June 7, 2019; and
19          3.      In due course, a writ shall be issued to transport Plaintiff from the prison to the
20                  settlement conference at the United States District Court in Fresno, California.
21
     IT IS SO ORDERED.
22

23      Dated:     April 15, 2019                             /s/ Gary S. Austin
                                                       UNITED STATES MAGISTRATE JUDGE
24

25

26

27

28


                                                      2
